        Case 1:20-cv-02858-KPF Document 10 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAMANTHA McGRATH, as
Administrator of the Estate of Michael
McGrath, and SAMANTHA McGRATH,
individually,

                           Plaintiffs,                 20 Civ. 2858 (KPF)

                    -v.-                                     ORDER

INDUSTRIAL WASTE TECHNOLOGIES
and JASON SYKES.

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On May 8, 2020, Plaintiff filed a motion to remand this action to state

court. It is the Court’s understanding that Defendants intend to oppose this

motion, and the Court does not believe that a pre-motion conference would

be useful. Accordingly, the Court ORDERS Defendants to file their

responsive briefing on or before June 11, 2020. The Court further ORDERS

Plaintiff to file a reply brief on or before June 25, 2020. Finally, the initial

pretrial conference currently scheduled for June 19, 2020, is hereby

ADJOURNED sine die.

      SO ORDERED.

Dated: May 11, 2020
       New York, New York

                                                 KATHERINE POLK FAILLA
                                                United States District Judge
